 1
 2
 3
 4
 5
 6
 7                                 UNITED STATES DISTRICT COURT
 8                               SOUTHERN DISTRICT OF CALIFORNIA
 9
10   JAMES CHEEVERS,                                           CASE NO.: 3:13-cr-492-GPC
                                 Petitioner-Defendant,         Related Case: 18cv1959-GPC
11
12   v.                                                        ORDER DENYING PETITIONER’S
                                                               MOTION TO VACATE, SET ASIDE,
13   UNITED STATES OF AMERICA,
                                                               OR CORRECT SENTENCE
14                               Respondent-Plaintiff.         PURSUANT TO 28 U.S.C. § 2255
15
16             On November 19, 2018, Petitioner, James Cheevers (“Petitioner”), a federal
17   prisoner proceeding pro se, filed an amended petition for writ of habeas corpus to vacate,
18   set aside, or correct his federal sentence pursuant to 28 U.S.C. § 2255. (Dkt. No. 7381.)
19   On December 14, 2018, Respondent, the United States of America, filed a response in
20   opposition. (Dkt. No. 742.) On January 7, 2019, Petitioner filed a reply to Respondent’s
21   opposition. (Dkt. No. 746.) For the following reasons, the Court DENIES Petitioner’s
22   amended petition to vacate, set aside, or correct his sentence.
23                                               BACKGROUND
24             In July/August 2012, the FBI used court-authorized wire interceptions and other
25   techniques to investigate the narcotics trafficking activities of methamphetamine
26
27   1
         All docket citations refer to the docket numbers as filed in Petitioner’s criminal case, 13-CR-492-GPC.
28                                                         1
                                                                                                  3:13-cr-492-GPC
                                                                                       Related Case: 18cv1959-GPC
 1   distributors connected to a local Skyline gang. (Dkt. No. 459, PSR at 5.) Agents began
 2   intercepting Carlos Sanchez which revealed that he supplied methamphetamine to
 3   Petitioner. (Id. at 5-6.) During the approximately two and a half months that agents
 4   monitored Sanchez’s phones, agents intercepted about 171 relevant calls between Sanchez
 5   and Petitioner Cheevers/Cleveland.2 (Id. at 6.) During these calls, Petitioner typically
 6   ordered ½ ounce to ounce quantities of methamphetamine from Sanchez. (Id. at 6-7.)
 7            On February 18, 2014, pursuant to a Plea Agreement, Petitioner entered a guilty plea
 8   to a Superseding Information charging him with conspiracy to distribute controlled
 9   substances, in violation of 21 U.S.C. §§ 841(a)(1) and 846. (Dkt. No. 371.) Petitioner
10   initialed each page of the Plea Agreement and signed the last page, acknowledging that it
11   included all of the promises made to him by the government. (Id. at 13-15.)
12             On May 16, 2014, the Court held a sentencing hearing and sentenced Petitioner to
13   105 months in custody. (Dkt. Nos. 483, 526 at 15.) The government had recommended
14   110 months in custody, (Dkt. No. 526 at 12), and the Court determined the applicable
15   Sentencing Guidelines Range was 130-162 months. (Id. at 14.)
16            On June 16, 2014, Petitioner sent a letter asking the Court to reduce his sentence.
17   (Dkt. No. 524.) Petitioner claimed he had been informed by his attorney that the
18   government had agreed to run his sentences concurrent in exchange for his guilty plea.
19   (Id.) On October 7, 2014, the Court denied Petitioner’s motion to modify sentence.
20   (Dkt. No. 541.)
21            On July 11, 2014, Petitioner sent another letter to the Court alleging that his attorney
22   had not responded to any of his or his family’s inquiries and that he had not seen or spoken
23   to her since his sentencing and that his attorney lied or mislead him by informing him that
24   he would receive a concurrent sentence but instead he received a consecutive sentence.
25   (Dkt. No. 541.) The Court construed the letter as a motion pursuant to 28 U.S.C. § 2255
26
27   2
         Cheevers often used Cleveland’s phone to contact Sanchez. [Dkt. No. 459.]
28                                                       2
                                                                                                3:13-cr-492-GPC
                                                                                     Related Case: 18cv1959-GPC
 1   to vacate, set aside, or correct sentence by a person in federal custody. (Dkt. No. 547.)
 2   After the petition was briefed, on November 19, 2014, the Court denied Petitioner’s § 2255
 3   motion, finding no facts to support Petitioner’s contention that the government agreed to a
 4   concurrent sentence in exchange for his guilty plea. (Dkt. No. 639.) On January 8, 2015,
 5   Petitioner sent another letter asking the Court to modify his sentence to run concurrently
 6   with his state court sentence. (Dkt. No. 654.) On January 9, 2015, the Court construed the
 7   letter as a motion to modify sentence and denied the motion as the Court had already
 8   addressed his claim of ineffective assistance of counsel. (Dkt. Nos. 654, 656.)
 9         On August 15, 2018, Petitioner filed a motion for leave to file a Federal Rule of Civil
10   Procedure (“Rule”) 60(b) motion, seeking to vacate the Court’s order of November 19,
11   2014, denying his motion to set aside sentence and obtain permission to file an all-inclusive
12   28 U.S.C. § 2255 petition. On August 23, 2018, the Court granted Petitioner’s Rule 60(b)
13   motion and set a briefing schedule. (Dkt. No. 728.) On August 23, 2018, Petitioner filed
14   his petition. (Dkt. No. 729.) A response was filed by the government on September 28,
15   2018. (Dkt. No. 734.) On October 25, 2018, the Court granted Petitioner’s motion for
16   leave to file an amended petition for writ of habeas corpus pursuant to 28 U.S.C. § 2255.
17   (Dkt. No. 736.)
18         On November 19, 2018, Petitioner filed the instant amended petition for writ of
19   habeas corpus to vacate, set aside, or correct his federal sentence pursuant to 28 U.S.C.
20   §2255 for ineffective assistance to counsel on two grounds: (1) failure to file a notice of
21   appeal, and (2) failure to effectively advocate a concurrent sentence with Petitioner’s
22   state sentence. (Dkt. No. 738.) On December 14, 2018, Respondent filed a response in
23   opposition to Petitioner’s amended petition. (Dkt. No. 742.) On January 7, 2019,
24   Petitioner replied to Respondent’s response. (Dkt. No. 746.)
25                                     LEGAL STANDARD
26         Section 2255 authorizes this Court to “vacate, set aside, or correct the sentence” of
27   a federal prisoner on “the ground that the sentence was imposed in violation of the
28                                                 3
                                                                                       3:13-cr-492-GPC
                                                                            Related Case: 18cv1959-GPC
 1   Constitution or laws of the United States, or that the court was without jurisdiction to
 2   impose such sentence, or that the sentence was in excess of the maximum authorized by
 3   law, or is otherwise subject to collateral attack . . . .” 28 U.S.C. § 2255(a). To warrant
 4   relief under section 2255, a prisoner must allege a constitutional or jurisdictional error, or
 5   a “fundamental defect which inherently results in a complete miscarriage of justice [or]
 6   an omission inconsistent with the rudimentary demands of fair procedure.” United States
 7   v. Timmreck, 441 U.S. 780, 783 (1979) (quoting Hill v. United States, 368 U.S. 424, 428
 8   (1962)).
 9                                           DISCUSSION
10   A.    Ineffective Assistance of Counsel
11         Petitioner raises two grounds for his claim of ineffective assistance of counsel: (1)
12   his trial counsel failed to file notice of appeal, and (2) his trial counsel failed to
13   effectively advocate for a concurrent sentence with his state sentence. (Dkt. No. 738).
14         To prevail on a claim that his trial counsel rendered ineffective assistance, a
15   petitioner must demonstrate that: (1) counsel’s performance was deficient; and (2) the
16   deficient performance prejudiced the petitioner’s defense. Strickland v. Washington, 466
17   U.S. 668, 688-93 (1984). Under the first prong of the Strickland test, a petitioner must
18   show that counsel’s performance “fell below an objective standard of reasonableless,” id.
19   at 688, or was “outside the wide range of professional competent assistance.” Id. at 690.
20   Reviewing courts must apply a “strong presumption” that “counsel’s conduct falls within
21   the wide range of reasonable professional assistance.” Strickland, 466 U.S. at 689; see
22   Cullen v. Pinholster, 131 S. Ct. 1388, 1407 (2011) (courts must give “attorneys the
23   benefit of the doubt” for proceeding as they did). Under the second prong, a petitioner
24   must “show that there is a reasonable probability that, but for counsel’s unprofessional
25   errors, the result of the proceeding would have been different. A reasonable probability
26   is a probability sufficient to undermine confidence in the outcome.” Id. at 694.
27
28                                                   4
                                                                                          3:13-cr-492-GPC
                                                                               Related Case: 18cv1959-GPC
 1         A petitioner must establish both deficient performance and prejudice in order to
 2   establish ineffective assistance of counsel. Id. at 687; United States v. Olson, 925 F.2d
 3   1170, 1173 (9th Cir. 1991). “Because failure to meet either prong is fatal to [a
 4   defendant's] claim, there is no requirement that [courts] ‘address both components of the
 5   inquiry if the defendant makes an insufficient showing on one.’” Gonzalez v. Wong, 667
 6   F.3d 965, 987 (9th Cir. 2011) (internal quotation marks omitted). The Supreme Court has
 7   recognized that “[s]urmounting Strickland's high bar is never an easy task.” Padilla v.
 8   Kentucky, 559 U.S. 356, 371 (2010).
 9         1.     Counsel’s Failure to File Notice of Appeal
10         Petitioner summarily argues that his trial counsel was ineffective for failing to file
11   a notice of appeal challenging “the determination of the manner in which the sentence
12   would be served, by challenging this (sic) manner in which the sentence was imposed.”
13   (Dkt. No. 728 at 2.) Respondent argues that Petitioner explicitly waived his right to
14   appeal. (Dkt. No. 734.)
15         A defendant’s waiver of his rights to appeal and to bring a collateral attack is
16   generally enforced if “(1) the language of the waiver encompasses his right to appeal on
17   the grounds raised, and (2) the waiver is knowingly and voluntarily made.” Davies v.
18   Benov, 856 F.3d 1243 (9th Cir. 2017) (affirming denial of habeas petition because
19   petitioner voluntarily waived his right to a collateral appeal in his plea agreement)
20   (quoting United States v. Jeronimo, 398 F.3d 1149, 1153 (9th Cir. 2005), overruled on
21   other grounds by United States v. Jacobo Castillo, 496 F.3d 947, 957 (9th Cir. 2007) (en
22   banc). Contract law governs the interpretation of a plea agreement. Id.
23         In this case, the Plea Agreement provides,
24         In exchange for the Government's concessions in this plea agreement,
           defendant waives, to the full extent of the law, any right to appeal or to
25
           collaterally attack the conviction and any lawful restitution order, except a
26         post-conviction collateral attack based on a claim of ineffective assistance of
           counsel. The defendant also waives, to the full extent of the law, any right to
27
28                                                 5
                                                                                       3:13-cr-492-GPC
                                                                            Related Case: 18cv1959-GPC
 1         appeal or to collaterally attack his sentence, except a post-conviction
           collateral attack based on a claim of ineffective assistance of counsel, unless
 2
           the Court imposes a custodial sentence above the high end of the guideline
 3         range (which, if USSG 5G1.1(b) applies, will be the statutorily required
           mandatory minimum sentence) recommended by the Government pursuant
 4
           to this agreement at the time of sentencing. If the custodial sentence is
 5         greater than the high end of that range, defendant may appeal, but the
           Government will be free to support on appeal the sentence actually imposed.
 6
           If defendant believes the Government 's recommendation is not in accord
 7         with this plea agreement, defendant will object at the time of sentencing;
           otherwise the objection will be deemed waived.
 8
 9         If at any time defendant files a notice of appeal, appeals or collaterally
           attacks the conviction or sentence in violation of this plea agreement, said
10
           violation shall be a material breach of this agreement as further defined
11         below.
12
     (Dkt. No. 371 at 10-11.) By signing the Plea Agreement, Petitioner agreed to waive his
13
     right to appeal or collaterally attack his sentence or conviction except for a claim of
14
     ineffective assistance of counsel or if his sentence is above the high end of the Sentencing
15
     Guidelines range. At his change of plea hearing on February 18, 2014, Petitioner
16
     acknowledged that he had reviewed the entire Plea Agreement with his attorney including
17
     the waiver of appeal and collateral attack and stated he had no questions. (Dkt. No. 531
18
     at 13-14.) Petitioner does not dispute that he knowingly and voluntarily entered in the
19
     plea agreement. Petitioner also does not argue that the exception to the waiver of appeal,
20
     that he was sentenced above the high end of the Guidelines range, applies to him.
21
     Petitioner’s initials appear at the bottom right-hand corner of each page of the Plea
22
     Agreement, and Petitioner's signature and his attorney’s signature appear on the last page
23
     of the Plea Agreement. Moreover, at the sentencing hearing, Petitioner acknowledged
24
     that he had waived his right to appeal. (Dkt. No. 526 at 16-17.) The Court also notes that
25
     Petitioner did not request that his counsel file a notice of appeal. Pursuant to the terms of
26
     the Plea Agreement, Petitioner waived his right to appeal. Accordingly, the Court
27
28                                                 6
                                                                                       3:13-cr-492-GPC
                                                                            Related Case: 18cv1959-GPC
 1   DENIES Petitioner’s claim that his trial counsel was ineffective for failing to file a notice
 2   of appeal.
 3         2.     Counsel’s Failure to Effectively Advocate for a Concurrent Sentence to
 4   Petitioner’s State Sentence
 5         Second, Petitioner claims that his counsel failed to effectively advocate for a
 6   concurrent sentence by failing to present proper legal authority and failing to provide the
 7   court with a reasonable “delineation of the facts of this case.” (Dkt. No. 738.) The
 8   government responds that even though Petitioner’s counsel was unsuccessful in
 9   convincing the Court to impose a concurrent sentence, this did not render her
10   performance ineffective because she rigorously advocated orally and in writing for the
11   Court to apply a concurrent sentence to Petitioner’s ten-year state sentence.
12         “Multiple terms of imprisonment imposed at different times run consecutively
13   unless the court orders that the terms are to run concurrently.” 18 U.S.C. § 3584(a).
14   “This statement reflects the fact that several convictions imposed after different trials are
15   more likely to reflect unrelated behaviors, [and in that situation], consecutive sentences
16   are more likely to be appropriate.” Setser v. United States, 566 U.S. 231 (2012).
17   Nonetheless, a district court generally has "broad discretion in choosing to sentence a
18   defendant to a consecutive or concurrent sentence.” United States v. Johnson, 40 F.3d
19   1079, 1082 (10th Cir. 1994); see also United States v. Montes-Ruiz, 745 F.3d 1286, 12 (9
20   Cir. 2014) (recognizing sentencing judge’s broad discretion to make
21   concurrent/consecutive decisions).
22         Sentencing Guidelines § 5G1.3 provides for the imposition of a concurrent
23   sentence if certain conditions are met. Section “5G1.3 operates to mitigate the possibility
24   that the fortuity of two separate prosecutions will grossly increase a defendant's
25   sentence.” Witte v. United States, 515 U.S. 389, 405 (1995). However, the Sentencing
26   Guidelines are advisory, not mandatory. United States v. Armstead, 552 F.3d 769, 784
27   (9th Cir. 2008). Given the advisory nature of the Guidelines as well as the Court’s broad
28                                                 7
                                                                                       3:13-cr-492-GPC
                                                                            Related Case: 18cv1959-GPC
 1   discretion, a “district court has no obligation to impose a concurrent sentence, even if §
 2   5G1.3(b) applies. . . . but a district judge must still consider what the Guidelines
 3   suggest.” United States v. Nania, 724 F.3d 824, 830 (7th Cir. 2013).
 4         A movant under § 2255 cannot satisfy Strickland’s prejudice requirement under §
 5   5G1.3 because the Court’s discretion leaves open a possibility, not a “reasonable
 6   probability” that the sentencing judge would have imposed a concurrent sentence. See
 7   United States v. Alvarez, 184 F. App'x 876, 881 (11th Cir. 2006) (holding that a movant
 8   failed to show prejudice where his “assertion that the sentencing judge might have
 9   imposed a sentence concurrent with his other . . . sentences [was] mere speculation”);
10   Prewitt v. United States, 83 F.3d 812, 819 (7th Cir. 1996) (denying an ineffective-
11   assistance claim where “only the possibility existed that [a defendant] would receive a
12   concurrent sentence” if his counsel raised the issue); Welker v. United States, No. 06cv48
13   RWS, 2009 WL 57139, at *4 (E.D. Mo. Jan. 9, 2009) (“Because such a decision is
14   discretionary, there is only a possibility, not a reasonable probability, that a court would
15   impose a concurrent rather than consecutive sentence if a motion under § 5G1.3(c) is
16   properly raised.”).
17         Here, the ineffective assistance of counsel claim fails on the prejudice prong
18   because a possibility that a court may impose a concurrent sentence is insufficient to
19   demonstrate a “reasonable probability” under Strickland. See Garcia v. United States,
20   Nos. CV 12-10661 DDP, CR 11-214 DDP T, 2013 WL 4718427, at *3 (C.D. Cal. Sept.
21   3, 2013) (denying ineffective assistance of counsel claim because possibility is
22   insufficient to demonstrate reasonable probability of a different outcome); United States
23   v. Law, Crim. Action No. 08–77, 2012 WL 1671289, at *3-4 (E.D. Pa. May 14, 2012)
24   (same). On this basis alone, the Court DENIES Petitioner’s claim for ineffective
25   assistance of counsel for filing to effectively advocate for a concurrent sentence.
26         Regardless, the Court also concludes that Petitioner has not demonstrated that his
27   counsel was deficient under the first prong of Strickland. Petitioner argues that counsel
28                                                 8
                                                                                       3:13-cr-492-GPC
                                                                            Related Case: 18cv1959-GPC
 1   was deficient because his counsel should have made better or more forceful arguments in
 2   support of a concurrent sentence. In essence, Petitioner is dissatisfied with the Court’s
 3   decision to not run his sentence concurrent with his state sentence. As noted by the Court
 4   in Strickland, “[i]t is all too tempting for a defendant to second-guess counsel's assistance
 5   after conviction or adverse sentence . . . .” Strickland, 466 U.S. at 689. Therefore, a “fair
 6   assessment of attorney performance requires that every effort be made to eliminate the
 7   distorting effects of hindsight, to reconstruct the circumstances of counsel’s challenged
 8   conduct, and to evaluate the conduct from counsel's perspective at the time.” Id.
 9         On May 16, 2014, the Court held Petitioner’s sentencing hearing. (Dkt. No. 483.)
10   Prior to the hearing, Petitioner submitted a written sentencing memorandum requesting
11   that the sentence the Court would impose run concurrent to his custodial sentence on a
12   recent state conviction. (Dkt. No. 470.) During the hearing, the Court inquired about the
13   overlap between this case and Petitioner’s state case, with Petitioner’s counsel orally
14   arguing:
15
16         . . . there’s no indication that [Petitioner] had a supplier other than Mr.
           Contreras. He was buying drugs from Mr. Contreras and resold them. I think
17
           that the evidence, it seems to me from the audiotapes, is that that was his
18         supplier, and he was selling drugs as part of that and got arrested in state court
           and prosecuted in state court for reselling drugs he obtained from Mr.
19
           Contreras.
20
21   (Dkt. No. 526 at 7.) The Court followed up with Petitioner’s counsel regarding the specific
22   quantity of drugs from Petitioner’s state case, which Petitioner’s counsel answered after
23   discussing with Petitioner. (Id.) The government responded that it had not begun wire
24   intercepts until after Petitioner’s arrest in his state case. (Id. at 6-7, 10.) After considering
25   the parties’ arguments, the Court declined to run the sentence concurrent to Petitioner’s
26   state conviction after inquiring about the overlap of both cases and explained its concerns
27   for public safety if it gave a concurrent sentence. (Id. at 16.) Ultimately, the Court
28                                                   9
                                                                                         3:13-cr-492-GPC
                                                                              Related Case: 18cv1959-GPC
 1   sentenced Petitioner to 105 months in custody, which was below the high-end of the
 2   Guidelines Range of 162 months calculated by the government at the time of sentencing
 3   and the Government’s recommendation of 110 months. (Id. at 12, 14.)
 4          Petitioner’s trial counsel sought a concurrent sentence in a sentencing memorandum
 5   and in oral argument at the hearing. His trial counsel’s performance did not fall “below an
 6   objective standard of reasonableness.” See Strickland, 466 U.S. at 687-88. The fact that
 7   the Court ultimately disagreed with counsel does not constitute deficient performance. See
 8   Joshua v. United States, CV 09-8067, CR 05-1140 RSWL, 2010 WL 11628576, at *1 (C.D.
 9   Cal. May 13, 2010) (counsel was not deficient for failing to reduce petitioner’s criminal
10   history category as much as the petitioner believed was fair); McIntyre v. Marshall, No.
11   CV 09-5393-CAS(PJW), 2011 WL 3204692, at *4 (C.D. Cal. May 31, 2011) (counsel not
12   deficient because motion, while arguments were made, was not ultimately successful).
13   Thus, Petitioner has not demonstrated that his trial counsel was deficient.
14          In sum, the Court DENIES Petitioner’s claims of ineffective assistance of counsel.
15   B.     Certificate of Appealability
16          Under AEDPA, a prisoner seeking to appeal a district court’s denial of a habeas
17   petition must obtain a certificate of appealability. 28 U.S.C. § 2253(c)(1)(A). The
18   district court may issue a certificate of appealability "only if the applicant has made a
19   substantial showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). To
20   satisfy this standard, a petitioner must show that “reasonable jurists would find the
21   district court's assessment of the constitutional claims debatable or wrong.” Slack v.
22   McDaniel, 529 U.S. 473, 484 (2000).
23          Here, Petitioner has not made a substantial showing of the denial of a
24   constitutional right. Accordingly, the Court sua sponte DENIES Petitioner a certificate of
25   appealability.
26   ////
27   ////
28                                                 10
                                                                                       3:13-cr-492-GPC
                                                                            Related Case: 18cv1959-GPC
 1                                       CONCLUSION
 2         For the foregoing reasons, the Court DENIES Petitioner’s amended petition to
 3   vacate, set aside, or correct his federal sentence pursuant to 28 U.S.C. § 2255. The Court
 4   also DENIES a certificate of appealability.
 5         IT IS SO ORDERED.
 6   Dated: April 18, 2019
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28                                                 11
                                                                                     3:13-cr-492-GPC
                                                                          Related Case: 18cv1959-GPC
